02-10-331-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00331-CV 
 
 



Barbara J. Davis


 


APPELLANT




 
V.
 




Tarrant County (Self-Insured) and
  Tarrant County District Clerk's Office


 


APPELLEES 



 
 
------------
 
FROM THE
17th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On December
2, 2010, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid
on or before December 13, 2010.  See
Tex. R. App. P. 42.3(c).  Appellant has not
paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
Because
appellant has failed to comply with a requirement of the rules of appellate
procedure and the Texas Supreme Court’s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
 
          PER CURIAM
 
PANEL:  WALKER, J.;
LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED:  December 23, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).